*448■OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Smith, J.:
In the foregoing syllabus and opinion there is a misstatement of facts, as shown by the record. The holders of the third and fourth mortgages assigned to the holder of the second mortgage during the pendency of the suit to foreclose the first mortgage — before, and not after, judgment was rendered therein. The judgment was rendered at the time the contract for a stay thereof was entered into between the insurance company as one party and B. F. Haag and Mrs. Baker as the other. This error in no wise affects the decision, and the motion for a rehearing is denied.